Case 7:19-cv-C6663-KMK-LMS Document12 Filed 01/07/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
DONNA HART,
Plaintiff,
VS. Civil Action No.:
7:19-CV-06663-KMK-LMS
ANDREW M. SAUL,
COMMISSIONER OF SOCIAL SECURITY,
Defendant.
nnn x

 

PLAINTIFE’S UNOPPOSED MOTION FOR AN ENLARGEMENT OF TIME TO FILE
PLAINTIFF’S MOTION FOR JUDGMENT ON THE PLEADINGS

PLEASE TAKE NOTICE that upon all the prior proceedings heretofore filed, Plaintiff
moves this Court, on submission, for an Order granting an enlargement of time of sixty (60) days
to file his motion for judgment on the pleadings and memorandum of law in support in this
matter, which is currently due on January 24, 2020. This is Plaintiff's first request for an
extension and is necessary due to a backlog of cases from the recent holidays and an unexpected
increase in counsel’s case load, Piaintiff has contacted counsel for Defendant who kindly

consents to this motion.
Dated: January 7, 2020 Respectfully submitted,

By: — /s/ Charles E, Binder
Law Office of Charles E. Binder
and Harry J. Binder, LLP
485 Madison Avenue, Suite 501
New York, NY 10022
(212)-677-6801
Fax (646)-273-2196
fedcourt@binderlawfirm.com

 

 
Case 7:19-cv-O06663-KMK-LMS Document12 Filed 01/07/20 Page 2 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

= x
DONNA HART,

Plaintiff,
Vs. Civil Action No.:

7:19-CV-06663-KMK-LMS

ANDREW M. SAUL,
COMMISSIONER OF SOCIAL SECURITY,

Defendant.

x
ORDER

U4 coh \

men
AND, NOW, this Ly of Fanuary, 2020, upon consideration of Plaintiff's Motion
for an extension of time to file his motion for Judgment on the pleadings,
IT IS HEREBY ORDERED that Plaintiff's Motion is GRANTED. Plaintiffs motion is
due March 30, 2020. Defendant’s motion and brief is due April 29, 2020. Plaintiffs reply, if

any, is due May 20, 2020.

   
 

Entered:

 

   

ae ; wt

ZN
Hon. b18a nacgaret Ami th
United States Magietrate Fudge
Unice?) States Dishrict /Courk
Hon.iago Biaariat ef few gutk

 

 
Case 7:19-cv-06663-KMK-LMS Document 12 Filed 01/07/20 Page 3 of 3

CERTIFICATE OF SERVICE
I hereby certify that on this 7" day of January, 2020, J electronically filed the foregoing
Plaintiff's Unopposed Motion for an Enlargement of Time to File His Motion for Judgment on
the Pleadings with the Clerk of Court using the CM/ECMF system which will send notification

of such filing to all registered CM/ECME case participants.

/s/ Charles E. Binder
Attomey for Plaintiff

 
